Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20

Page 1 of 8

 

FILED — LODGED

RECEIVED

DEC 22 2020

ERK US, DISTRICT COURT
WESTERN Darah OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WASHINGTON

STEPHEN CHRISTOPHER WRIGHT, )
)
Plaintiff, }
)
v j Case No. 3:2020-cv-06229
)
MELISSA Marie OAKS, )
BROOKS A RAY, j
CIDNEY DANUSER, j
j TRIAL BY JURY DEMANDED
Defendants. }
}

I. Plaintiff's Preliminary Injunction

1. Comes now the Plaintiff seeking a preliminary injunction. This
injunction is critical for the Plaintiff to obtain in order to remain in
equal standings of equity during the process of this litigation, and to
prevent the misrepresentations of fact the Defendant Melissa Oaks
has made to the Arkansas Office of Child Support Enforcement under
alias name and with fabricated documents, and thereafter the
Arkansas Office of Child Support Enforcement neglecting their duties
and misrepresenting information to the UNited States Treasury
Department, from further damaging the Plaintiff and his family.

Plaintiff's Motion for Preliminary Injunction
And Plaintiffs Proposed Order

Stephen Wright

422 Dutterow Rd SE
Olympia WA, 98513
Page 7
Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20 Page 2 of 8

2. The Plaintiff, Melissa Oaks, has utilized deception to financially gain
and the United States Department of the Treasury has acted upon that
deception and the Plaintiff Melissa Oaks has financially gained. The
past bill related to coronavirus relief was affected and paid to the
State of Arkansas whereas there has never been an order for the state
of Arkansas to be paid money, and this was enabled by the
Defendant's actions, and wilful actions Arkansas Office of Child
Support Enforcement case worker Kim Grisham, as laid out below in
chronological order.

3. The Plaintiff, Melissa Oaks, applied for services with the Arkansas
Office of Child Support under alias “Mellisa Oaks”.

4. The Plaintiff, Melissa Oaks, applied for services with the Arkansas
Office of Child Support, to enforce a debt for the State of Arkansas and
utilized a fabricated document for support of debt.

5. Arkansas Office of Child Support Enforcement, Kim Grisham,
misrepresented fact by submitting this debt being ordered froma
non-existent court case supposedly arising in Garland Arkansas, to
United States Department of the Treasury. Kim Grisham had a
responsibility to ensure the debt existed and was lawful, as well as
verify the identity of the applicant and ensure it matched the order,
and Kim Grisham failed all those obligations and neglected her duties
as a result while working under color of law. In addition Kim Grisham
wrote in a correspondence letter to the Plaintiff that she asked the
state of Oklahoma to verify an Oklahoma Order, however
documentation provided by the Agency shows the order was actually
submitted for an order from a non existent court case in Garland
County Arkansas and NOT Oklahoma.

6. United States Department of the Treasury then withheld the Corona
Virus Relief for the State of Arkansas from the Defendant.

7. United States Department of the Treasury then withheld the tax
refunds for the State of Arkansas from the Defendant.

8. The State of Arkansas will again take the CoronaVirus relief and tax
refund of the Plaintiff, utilizing a fabricated false document, from the
Defendant unless this injunction is granted.

9. The Defendant will continue to be deprived of his right to due process
of law protected, by the14th Amendment to the United States
Constitution, that would otherwise allow this debt to be discharged
because an Arkannsas court case doesn't exist. There is NO court case

Plaintiffs Motion for Preliminary Injunction Stephen Wright
And Plaintiffs Proposed Order 422 Dutterow Rd SE
Olympia WA, 98513

Page 2
Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20 Page 3 of 8

for this litigation to be litigated in because there is no court case that
orders the Plaintiff to pay the State of Arkansas ANY monies.

10. The Plaintiff has called and attempted to talk to the AOCSE case
worker multiple times, has never been able to speak with the case
worker, and has never been called back after the misrepresentation of
facts were brought forth to the person answering the phone for
AOCSE.

11. The Plaintiff will continue to be defrauded if this injunction is not
granted, and the Arkansas Office of Child Support Enforcement will
continue to enforce non existent court orders because they cannot
close the case because a dismissal for a fabricated court case cannot
be provided because the case does not exist and there is no process
otherwise to cease enforcement unless the agency chooses too. The
agency has the grounds to close the case on their own merit due to the
false misrepresentation of fact provided by the defendant Melissa
Oaks, however they have chosen to continue to wilfully enforce
known erroneous actions against their own regulations, state law, and
the United States Constitution.

I swear the information provided in this document is true and accurate to the best of my
knowledge

 

/ A pee

ZA. 1h “Wp
e Stephen Wright
422 Dutterow Rd SE

Olympia WA, 98513
Phone: (360)999-2736

Plaintiffs Motion for Preliminary Injunction Stephen Wright
And Plaintiff's Proposed Order 422 Dutterow Rd SE
Olympia WA, 98513

Page 3
 
       
    
      
   

  

MAY 8, 2015

STEPHEN C. WRIGHT
617 FIR ST SE
OLYMPIA, WA 98501-1834

 

RE: Request for Administrative Hearing
Case Number: 367533618
Dear STEPHEN C. WRIGHT.

We received yo i inistrati i ; ‘ 5 , é ia
your letter requesting an administrative hearing related to the following notice(s) issued in your child support |

[| Notice of intent to Suspend License(s)
IRS Pre-Offset Notice
[_] State Tax Pre-Offset Notice

r Notice of Action to Close Your Child Support Case

Requests for administrative hearings must be made within 30 days of the date of the notice. Because your request v
made after the expiration of the required period, you are not entitled fo a hearing on this issue.

istrative hearing is unavailable to address thisfthese particular issue(s), your caseworker may

dmin
De sist caseworker or me if we may be of further as

to provide assistance to you in this matter. Please contact your

Pra lchalle Vdd luton

 

 
 

LODGED |

 

 

 

 

 

Case 3:20-cv-06229-RJB Document 4 Filed 12/2a/20—Page S'6P8—
CLERK U.S, DISTRICT COURT
MyHome Case Dashboard Case Summary WESTERN DISTRICT OF WASHINGTON AT TACOMA
My Home BY DEPUTY.
My P al Case ID: 367533618 CP:MELLISAQOAKS NCP: STEPHENWRIGHT Case Status:Open  Child(ren}: KAITLYN AND BROOKLYN
l¥ Person
Case information ¢C
My Payments fose
My Case(s} Case Summary
367533618 a. .
Other . The recent events are highlights of actions taken on your case. There may be other events not shown that have occurred on
Party: MELLISA
OAKS your case.
Inba
men Any past due child support or judgment amounts are calculated! on the last business day of the previous month and based on
Case Summary your most recent court order on record.
Appointments.
Forms and Notices Your case is currently open and your support order is being enforced. OCSE has your address on file. Information can be mailed

te your local office, HOF SPRINGS OCSE, at 2228 ALBERT PIKE RD STE H, HOT SPRINGS, AR, 71913-4089, or faxed to
(501) 324-1581. For questions, you can calf (501) 321-1561.

Recent Events on My Case

On 07/18/2018, this case was opened.
On 10/28/2018, information for the noncustodial parent of this case was submitted for the Passport Denial Program.

On 04/14/2018, information for the noncustodial parent of this case was submitted for the Federal Tax Refund Offset
Program. However, the state reserves the right to retain any intercepted amount for any debt owed fo the State.

Ww lone tF
or ?

o S Support Order Details
ie
¢x County Name Docket NO Start Date
5 wn SS GARLAND COUNTY COURTHOUSE 2/1/2014
\fh yr
Financial Details
Type Category Frequency Amount Past Due Amount
CHILD SUPPORT JUDGMENT MONTHLY $50.00 $8,916.60
CHILD SUPPORT SUPPORT MONTHLY $337.22 $10,791.04

Accessibility { Privacy Policy © 2010 State of Arkansas. All Rights Reserved.
Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20 Page 6 of 8

 

 

 

STATE OF ARKANSAS 7 2228 Albert Pike Rd, Ste H
Department of Finance Hot Springs, AR 71913
Pa = Phone: (501) 321-1561
and Administration . Fax: (501) 321-1581
" = . ings@ vark .
Office of Child Support Enforcement PP viv childsupportarkansas cov
April 18, 2019 “ci SDCED

 

 

Mr. Stephen Wright

|
617 Fir Street SE DEC 99 0020 |
Olympia, WA 98501 | |

WESTERN RR ORAINSIN AT TACOMA vl

{By
RE: Arkansas OCSE case number 367533618

Dear Mr. Wright:

Thank you for your email to the Federal Regional Office of Child Support Enforcement regarding your
concerns about your case. Your inquiry has been referred to me to research and answer. | have
thoroughly reviewed your case and details regarding your case are as follows:

e A Temporary Order was entered on July 25, 2016 in the District Court of Oklahoma County, State
of Oklahoma under docket number FD-2014-51. The order states that you were properly served
on April 20, 2016 and failed to appear for the hearing. The court set your child support obligation
at $337.22 per month beginning February 1, 2014. The order states that you were to make all
payments to the Oklahoma Department of Human Services, State Distribution Unit, P.O. Box
268849, Oklahoma City, OK 73126.

e A Decree of Dissolution of Marriage was entered on September 20, 2016 in the District Court of
Oklahoma County, State of Oklahoma under docket number FD-2014-51. The Decree states that
you filed responsive pleadings and were represented Pro se and failed to appear. The court
granted a judgment in the amount of $8,916.60 as of July 1, 2016 and states that current support
is to be set at $337.22 beginning February 1, 2014.

e The custodial parent applied for services with Arkansas Child Support Enforcement and a case
was opened on July 18, 2018.

e The Oklahoma Child Support Services was contacted to verify if payments had been made

through their office. Per a letter dated July 24, 2018 from the Oklahoma Child Support Services,
no payments have ever been received through their office.

e The custodial parent has signed a Direct Payment Statement stating that she has received no
payments directly from you for the period of August 1, 2016 through August 28, 2018.
Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20 Page 7 of 8

§

e The Arkansas caseworker contacted the Oklahoma Child Support Services Office and verified that
there was a case with them, but their case is currently closed..

 

 

 

¢ On March 28, 2019 the caseworker mailed you a copy of the court orders and the affidavit of
arrears. She requested that if you had any other court orders or proof of any payments not
reflected in the affidavit to please provide a copy of them to our office. As of today, she has not
received any additional documents from you. ,

Pursuant to Title IV-D of the Social Security Act the Arkansas Office of Child Support Enforcement is.
currently enforcing the Oklahoma Divorce Decree which set‘support at $337.22 per month and granted a
judgment for $8,916.60 for unpaid child support for the period of February 1, 2014 through July 1, 2016.

If you have any other questions or concerns, please do not hesitate to contact your caseworker, Kim, at
the contact information listed above.

Sincerely, ~

Wrichile Mee
Michelle Middleton
Child Support Supervisor |
Case 3:20-cv-06229-RJB Document 4 Filed 12/22/20 Page 8 of 8

    
  
 

 

RECEIVED _

QLERKUS OSThE
yy WESTERN DBTACTOF Ri

U.S. DISTRICT COUR

(circle one)

 

COURTESY COPIES ARE TEMPORARILY NOT REQUIRED DURING THE COVID-19
EMERGENCY

DATE & TIME: (2/22. [2220

NAME: Weep, Hees

CASE NUMBER (IF KNOWN): 9. O20 -CV -O& Aad
EMAIL: F at 25 3@ Gina) Com

enone: 3 LD. 994, 3b

REASON FOR TRANSACTION:

O NEW CASE FILING

( PAYMENT (Money Orders made payable to US District Court or US Bankruptcy Court)
DO NOT LEAVE CASH OR PERSONAL CHECKS
O FILING ADDITIONAL DOCUMENTS

‘H] OTHER: / fer der __-___ Coe Ther
1 ACH “ ~Lpntr6ty inTuesjer

Zz. -: pel miner TATVA Ctian

 

 

 

 

 
